NOT FOR PUBLICATION                            FILED
                      UNITED STATES COURT OF APPEALS                         JAN 27 2015
                                                                         MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                          No. 13-50603

             Plaintiff - Appellee,                 D.C. No. 3:07-cr-01547-WQH

   v.
                                                   MEMORANDUM*
OSCAR SOLIS-JARAMILLO,

             Defendant - Appellant.

                     Appeal from the United States District Court
                       for the Southern District of California
                     William Q. Hayes, District Judge, Presiding

                             Submitted January 21, 2015**

Before:       CANBY, GOULD, and N.R. SMITH, Circuit Judges.

        Oscar Solis-Jaramillo appeals from the district court’s judgment and

challenges the seven-month sentence imposed upon revocation of supervised

release. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

        Solis-Jaramillo contends that the district court procedurally erred by failing to

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
respond to his sentencing arguments and by failing to explain adequately the

sentence and why it was imposed to run consecutively to the sentence imposed for

Solis-Jaramillo’s new criminal conviction. We review for plain error, see United

States v. Miqbel, 444 F.3d 1173, 1176 (9th Cir. 2006), and find none. The record

reflects that the court considered Solis-Jaramillo’s arguments and sufficiently

explained the sentence. See United States v. Carty, 520 F.3d 984, 992 (9th Cir.

2008) (en banc).

         Solis-Jaramillo next contends that his sentence is substantively unreasonable

in light of his history and characteristics. The district court did not abuse its

discretion in imposing Solis-Jaramillo’s sentence. See Gall v. United States, 552
U.S. 38, 51 (2007). The sentence is substantively reasonable in light of the 18

U.S.C. § 3583(e) sentencing factors and the totality of the circumstances, including

the need to afford adequate deterrence and to protect the public. See Gall, 552 U.S.

at 51.

         AFFIRMED.




                                            2                                   13-50603